Citation Nr: 9935870	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  97-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

The propriety of an original rating of 10 percent for 
surgical scars of the right upper lip and right cheek.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
October 1991.

This matter arises from an October 1996 original rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines, which granted 
service connection for a scar of the right upper lip and 
cheek, and assigned a 10 percent rating.  The veteran 
disagreed with the assigned rating.  In June 1999, the 
veteran appeared for a hearing at the RO before the 
undersigned Board member.


FINDINGS OF FACT

1.  The surgical scar of the veteran's right upper lip is no 
more than moderately disfiguring without evidence of marked 
or unsightly deformity, cranial nerve deficit or impaired 
masticatory function.

2.  The surgical scar of the veteran's right cheek is not 
visible and is without evidence of disfigurement or objective 
tenderness or pain.


CONCLUSION OF LAW

The assigned 10 percent rating for surgical scars of the 
right upper lip and right cheek is proper, and the criteria 
for a rating in excess of 10 percent at any time since 
October 1995 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the original assignment of a 
disability rating following an award of service connection, 
and, as such, the claim for the increased rating is well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  After reviewing the claims file which 
includes VA examination reports and hearing testimony, the 
Board further finds that the duty to assist the veteran has 
been met and that the record as it stands allows for an 
equitable determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

The Board also notes that because this is an appeal from an 
initial rating, separate ratings may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a recent decision from the United States 
Court of Appeals for Veterans Claims (Court), since this 
claimant timely perfected his appeal of an initial rating, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, 12 Vet. App. 119, (1999).  
Thus, the Board must look to whether a rating in excess of 10 
percent is warranted at any time from the effective date of 
the allowance.  Id at 126. 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  When after careful consideration of 
the evidence, a reasonable doubt arises regarding the degree 
of disability such doubt will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. 
§ 4.7 (1999).

The veteran's disability has been evaluated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7800, which refers to 
disfiguring scars of the head, face or neck.  Under this 
diagnostic code, a 10 percent rating provided for moderate, 
disfiguring scars and the next higher rating of 30 percent is 
indicative of severely disfiguring scars, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  Diagnostic Codes 7803 and 7804 are also for 
consideration regarding superficial scars which are poorly 
nourished, or tender and painful on objective demonstration.

The veteran's retirement examination report of July 1991 
indicates the presence of a 3-centimeter (cm) postoperative 
scar on the right upper lip as a result of surgery for basal 
cell carcinoma in 1987.  He was further noted to have had 
surgery for skin cancer in April 1990.  There was no 
reference to a scar of the cheek.  The only VA outpatient 
record is a dermatology clinic note from November 1996 
evaluating the veteran's back, chest, and scalp for skin 
eruptions.  The clinical record noted the veteran's surgical 
history for skin cancer.  In July 1997, the veteran appeared 
at the Manila RO for an informal hearing.  He stated that he 
believed his scars were severely disfiguring but he offered 
no supporting evidence.  There is no transcript of the 
exchange between the veteran and the hearing officer.

VA examination reports of September 1997 and June 1998 
document the presence of a 2-cm by .05-cm healed scar at the 
nasolabial fold of the right upper lip.  The scar was noted 
to be mildly jagged and mildly disfiguring without evidence 
of tenderness, adherence, or ulceration.  The texture was 
smooth and the scar was slightly depressed.  The right cheek 
scar was noted to be healed and hardly visible, measuring 
about 1-1.5 cm in length.  The June 1998 VA examination 
report indicated that there was no visible scar on the right 
cheek.  The evaluation of the right upper lip scar was 
unchanged as mildly jagged and disfiguring.  The diagnosis 
was again reported as status post surgery, right upper lip, 
for skin cancer; status post surgery of the right cheek.  

The June 1998 VA examination included evaluation of the 
veteran's facial muscles due to his complaint of numbness in 
the right upper lip over the scar.  The examiner noted that 
the scars of both the right cheek and right upper lip were 
healed without pain or tenderness.  The veteran reported 
persistent numbness over his right upper lip and stated that 
when he drank liquid, it dribbled out of his mouth.  He also 
stated that he cut himself when shaving because he could not 
feel the blade.  The examiner found that the masseter and 
temporalis muscles were firm and strong when the teeth were 
clenched, and were without tenderness or atrophy.  There was 
normal masticatory function and no diagnosis of impaired 
muscle.  

A December 1998 VA neurology examination of the veteran's 
cranial nerves likewise found no evidence of deficit.  The 
examiner noted that the veteran had no cerebellar deficit and 
no facial paralysis or sensory deficit in his face.  He could 
whistle, puff his cheeks, and show his teeth.  His speech was 
not affected and his motor/sensory system was intact.  The 
examiner reported that there was no cranial nerve deficit.

During his June 1999 Travel Board Hearing, the veteran 
testified that he had no feeling in the upper portion of his 
lip when drinking liquid.  He stated that the numbness was 
persistent but did not affect his speech.  He further stated 
that his difficulty was with drinking from a bottle and that 
a straw worked "okay."  He said that he cut himself shaving 
because he could not feel the blade, and did not shave very 
often anymore.  He testified that he had no private treatment 
for the scars and that the VA had not made any 
recommendations for further treatment.  With respect to the 
right cheek scar, he testified that it was now a minor scar 
and he offered no testimony regarding any functional 
impairment involving the right cheek scar.

In assessing the evidence of record, the Board finds no basis 
for assigning a rating in excess of 10 percent at any time 
since the effective date of service connection in October 
1995.  The veteran's complaints of numbness have been 
evaluated, but currently there is no medical evidence of 
muscle impairment or any nerve deficit that would warrant 
application of different rating codes or assignment of 
separate ratings.  The veteran has not contended that his 
scars are painful, and there is no medical evidence to 
support objectively tender or painful scars.  The scars have 
been medically described as well-healed and, according to the 
June 1998 VA examiner, the right cheek scar is no longer 
visible.  Thus, a separate rating for this scar is not 
warranted as there is no evidence of disability.  

Although the Board considered the veteran's testimony that 
his right upper lip scar is more than mildly disfiguring, and 
causes him to dribble liquid, the preponderance of the 
evidence is against a rating in excess of 10 percent.  The 
currently assigned 10 percent rating contemplates a 
moderately disfiguring scar and there is no medical evidence 
to show that either the right upper lip scar or the right 
cheek scar is severely disfiguring or in any way results in a 
marked and unsightly deformity of the right upper lip or 
right cheek.  

Inasmuch as the preponderance of the evidence is against the 
veteran's claim, it follows that there is no evidence in 
relative equipoise and the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to a rating in excess of 10 percent for surgical 
scars of the right upper lip and right cheek, at any time 
since October 18, 1995, is denied.   



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

